UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number 000-22400 STRATEGIC DIAGNOSTICS INC. (Exact name of Registrant as specified in its charter) Delaware 56-1581761 (State or other jurisdiction of (I.R.S. employer incorporation or organization) identification no.) 111 Pencader Drive Newark, Delaware (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (302) 456-6789 Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes: xNo: o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes: x No: o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filero Non-accelerated filer o Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes: oNo: x As of August 8, 2011, there were 20,590,960 outstanding shares of the Registrant’s common stock, par value $.01 per share. STRATEGIC DIAGNOSTICS INC. INDEX Item Page PART I FINANCIAL INFORMATION ITEM 1. Financial Statements (Unaudited) Consolidated Balance Sheets – June 30, 2011 and December 31, 2010 2 Consolidated Statements of Operations – Three and six months ended June 30, 2011 and 2010 3 Consolidated Statements of Cash Flows – Three and six months ended June 30, 2011 and 2010 4 Notes to Consolidated Interim Financial Statements 5 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 17 ITEM 4. Controls and Procedures 17 PART II OTHER INFORMATION 18 ITEM 6. Exhibits 18 SIGNATURES 19 1 PART I– FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS STRATEGIC DIAGNOSTICS INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands, except share data) (unaudited) June 30, December 31, ASSETS Current Assets : Cash and cash equivalents $ $ Restricted cash Receivables, net Inventories Other current assets Total current assets Property and equipment, net Other assets 7 45 Deferred tax asset 37 37 Intangible assets, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities : Current portion of long-term debt $ $ Accounts payable Accrued expenses Deferred revenue 24 Total current liabilities Long-term debt Stockholders' Equity: Preferred stock, $.01 par value, 20,920,648 shares authorized, no shares issued or outstanding - - Common stock, $.01 par value, 50,000,000 and 35,000,000 shares authorized, at June 30, 2011 and December 31, 2010, respectively 20,995,281 and 20,916,433 issued at June 30, 2011 and December 31, 2010, respectively Additional paid-in capital Treasury stock, 406,627 common shares at cost at June 30, 2011 and December 31, 2010 ) ) Accumulated deficit ) ) Cumulative translation adjustments ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these statements. 2 STRATEGIC DIAGNOSTICS INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except share and per share data) (unaudited) Three Months Six Months Ended June 30, Ended June 30, Revenue $ Cost of sales Gross profit OPERATING EXPENSES: Research and development Selling, general and administrative Gain on disposal of assets - - - (8 ) Total operating expenses Operating loss ) Interest expense, net (8 ) Loss before taxes ) Income tax expense 7 - 2 - Net loss ) Basic loss per share $ ) $ ) $ ) $ ) Shares used in computing basic loss per share Diluted loss per share $ ) $ ) $ ) $ ) Shares used in computing diluted loss per share The accompanying notes are an integral part of these statements. 3 STRATEGIC DIAGNOSTICS INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) Six Months Ended June 30, Cash Flows from Operating Activities : Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities : Depreciation and amortization Share-based compensation expense Gain on disposal of fixed assets - (8 ) (Increase) decrease in : Receivables ) ) Inventories 36 56 Other current assets ) ) Other assets 37 ) Increase (decrease) in : Accounts payable 76 ) Accrued expenses Deferred revenue 79 ) Net cash provided by (used in) operating activities ) 65 Cash Flows from Investing Activities : Purchase of property and equipment ) ) Proceeds from sale of assets - 10 Net cash used in investing activities ) ) Cash Flows from Financing Activities : Proceeds from employee stock purchase plan 7 16 Proceeds from stock option exercises 64 64 Restricted cash requirement - Repayments on financing obligations ) ) Net cash provided by (used in) financing activities 71 ) Effect of exchange rate changes on cash 16 ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental Cash Flow Disclosure : Cash paid for taxes, net of tax refunds 23 ) Cash paid for interest 28 40 The accompanying notes are an integral part of these statements. 4 STRATEGIC DIAGNOSTICS INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED INTERIM FINANCIAL STATEMENTS (in thousands, except share and per share data) (unaudited) 1. DESCRIPTION OF BUSINESS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Business Strategic Diagnostics Inc. and its subsidiaries (“SDIX,” the “Company,” “we,” “our” or “us”) is a biotechnology company with a core mission of developing, commercializing and marketing innovative and proprietary products, services and solutions that preserve and enhance the quality of human health and wellness. The Company serves the pharmaceutical, biotechnology, diagnostics, food safety and environmental markets. SDIX is a customer-centric organization. Our goal is to consistently deliver increased value toour customers through products and services that facilitate business results, reduce costs and help manage risk. SDIX sales professionals focus, among other things, on delivering a quantifiable “return on investment” to their customers, by reducing time and total costs associated with applications for which the Company’s products are used. In addition, the Company believes its tests and immuno-solutions provide high levels of accuracy and reliability, delivering more actionable results to the customer compared to alternative products. The Company is focused on achieving profitable growth by leveraging its expertise in antibodies and immuno-technologies to successfully develop proprietary products and services that enhance the competitive advantage of our customers. The Company believes that our competitive position has been enhanced through the combination of talent, technology, and resources resulting from the business development activitieswe have pursued since our inception. The Company has achieved meaningful economies of scale for the products it offers through the utilization of its facilities in Newark, Delaware for the manufacture of test kits and antibodies and its facilities located in Windham, Maine for the manufacture of antibodies. The Company’s Life Sciences product portfolio includes a full suite of integrated immuno-solution capabilities including assay design, development and production. These capabilities, combined with our proprietary Genomic Antibody Technology™ (“GAT™”), are being used today to help discover the mechanisms of disease, facilitate the development of new drugs, and providethe meansfor rapid diagnosis. The Company’s Kit Products portfolio includes immunoassays, which represent advanced technology for rapid, cost-effective detection of food pathogens as well as water and soil contaminants. SDIX’s RapidChek® and SELECT ™ kits are experiencing growing adoption for the detection of pathogens such as E. coli, Salmonella and Listeria in the production, processing and manufacturing of food and beverages. SDIX has been developing antibodies which have advancedour customers’ immuno-based work for20 years. By applying its core competencies of creating proprietary, high-quality antibodies and assay development solutions, the Company has produced sophisticated testing and reagent systems that are responsive to our customers’ analytical information needs. Basis of Presentation and Interim Financial Statements The accompanying unaudited consolidated interim financial statements of the Company have been prepared by the Company pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”) regarding interim financial reporting. Accordingly, they do not include all the information and footnotes required by U.S. generally accepted accounting principles (“GAAP”) for complete financial statements and should be read in conjunction with the Company’s Annual Report on Form10-K for the fiscal year ended December 31, 2010.In the opinion of management, the accompanying consolidated interim financial statements include all adjustments (all of which are of a normal recurring nature) necessary for a fair presentation of the results of operations.The interim operating results are not necessarily indicative of the results to be expected for the entire year. 5 Revenue Recognition Revenue composed of sales of immunoassay-based test kits and certain antibodies and immunochemical reagents are recognized upon the shipment of the product and transfer of title, or when related services are provided. Revenue associated with such products or services are recognized when persuasive evidence of an order exists, shipment of product has occurred or services have been provided, the price is fixed and determinable and collectability is reasonably assured. Management is required to make judgments based on actual experience about whether or not collectability is reasonably assured. The Company enters into contracts related to the production of custom antibodies, which provide for the performance of defined tasks for a fixed price, with delivery of the product upon completion of production. The standard time to complete a project is typically longer than 30 days but less than 12 months, and effort is expended over the life of the project. Revenue related to sales of custom antibody projects are recognized when a project’s specifications have been met and the related materials have been shipped. Fees associated with products and services added on to a custom antibody project subsequent to delivery of the initial project are billed monthly and recognized as revenue as the services and other deliverables are provided.Sales taxes collected from customers are presented net in the consolidated statement of operations. Use of Estimates The preparation of the consolidated interim financial statements requires management of the Company to make a number of estimates and assumptions relating to the reported amount of assets and liabilities, disclosure of contingent assets and liabilities at the date of the consolidated interim financial statements, and the reported amounts of revenues and expenses during the period. These estimates include those made in connection with assessing the valuation of accounts receivable, inventories, deferred tax assets and long lived assets. Actual results could differ from these estimates. Comprehensive Loss Comprehensive loss consists of the following for each period: Three Months Ended Six Months Ended June 30, June 30, Net loss $ ) $ ) $ ) $ ) Currency translation adjustment (3
